Judgment of September 26, 1935, and order affirmed, with costs to the plaintiff against defendant Ubelle, and judgment of October 9, 1935, affirmed, with costs to defendants Armstrong against plaintiff. All concur. (The judgment awards damages against defendant Ubelle and dismisses the complaint as to the other defendants in. an action for *809damages for personal injuries sustained by falling through a skylight in a building. The order denies motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Edgeomb, Crosby and Lewis, JJ.